STEWART, C. J.
The appellant in this case was tried upon an information charging him with the commission of various crimes in violation of the liquor laws of the state. He was tried upon this information and convicted by a jury upon six counts of the information, and a judgment rendered against him fixing his punishment at imprisonment in the county jail of Twin Falls county for the term of six months, and to pay a fine of $500, and costs of prosecution. This appeal is from the judgment.
A motion was made by the attorney general that the appeal in said cause be dismissed upon the ground that no copy of the transcript has been served by the appellant upon the respondent or its attorney, D. C. McDougall, attorney general. A hearing of this motion was set, and counsel on the respective sides were fully notified of the same. The attorney general appeared and cited the case of State v. Miles, 11 Ida. 784, 83 Pac. 697, in support of the motion.
Counsel for appellant has failed to appear or show any excuse for the alleged failure of counsel for appellant as specified in the motion.
The rule is clearly stated in the case of State v. Miles, supra, and counsel should h.ave complied with the statute and the rules of this court. The motion is well founded, and must be sustained. The appeal is dismissed.
Ailshie and Sullivan, JJ., concur.